 Case 2:20-cv-08188-GW-JPR Document 88 Filed 01/12/21 Page 1 of 10 Page ID #:1594



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   STEVEN MITCHELL,               ) Case No. CV 20-8188-GW (JPRx)
                                    )
12                     Plaintiff,   )
                                    ) ORDER RE SETTLEMENT CONFERENCE
13                v.                )
                                    )
14   LEBRON JAMES,                  )
                                    )
15                     Defendant.   )
                                    )
16                                  )
17
                       PLEASE READ THIS ORDER CAREFULLY
18
          The Settlement Conference is placed on calendar for
19
     Wednesday, January 27, 2021, at 1:30 p.m.       Because of the ongoing
20
     coronavirus pandemic, the settlement conference will be conducted
21
     on Zoom.   The parties will be provided a meeting link closer to
22
     the conference date.
23
          The Magistrate Judge will not be involved in the actual
24
     trial of the case but rather will assist the parties in an
25
     objective appraisal and evaluation of the case.        If the case does
26
     not settle, however, the Magistrate Judge will continue to
27
     preside over any discovery disputes that may subsequently arise
28

                                        1
 Case 2:20-cv-08188-GW-JPR Document 88 Filed 01/12/21 Page 2 of 10 Page ID #:1595



 1 between the parties.      Settlement allows the parties to avoid the
 2 substantial cost, expenditure of time, and stress that are
 3 typically part of the litigation process.         Consideration of
 4 settlement is a serious matter that requires thorough preparation
 5 before the Settlement Conference.        Below are the procedures the
 6 parties must follow in preparing for it.
 7           1.   The purpose of the conference is to permit an informal
 8 discussion among the attorneys, parties, nonparty indemnitors or
 9 insurers, and the settlement judge of every aspect of the case
10 bearing on its settlement value.         Thus, the settlement conference
11 should not take place until the parties have exchanged any
12 critical discovery.
13           2.   All settlement proceedings are confidential, and no
14 statement made during them will be admissible in any proceeding
15 in the case unless the parties otherwise agree.          No part of the
16 Settlement Conference will be reported or otherwise recorded
17 without the consent of the parties except for any memorialization
18 of a settlement.      Although Local Rule 16-15.8 does not apply to a
19 settlement conference conducted by a Magistrate Judge, this Court
20 generally adheres to it.
21           3.   In addition to counsel who will try the case, a person
22 with full settlement authority must be present for each party.
23 This requirement contemplates the physical presence of each
24 individual party or, if a corporate or governmental entity, of an
25 authorized and knowledgeable representative of the party.1           The
26
27       1
               If this matter is a lawsuit in which the United States or
     any of its agencies is a party, the Assistant U.S. Attorney who
28   will try the case may appear without a representative, provided

                                        2
 Case 2:20-cv-08188-GW-JPR Document 88 Filed 01/12/21 Page 3 of 10 Page ID #:1596



 1 Plaintiff’s representative must have full and final authority, in
 2 the representative’s sole discretion, to authorize dismissal of
 3 the case with prejudice or to accept a settlement recommended by
 4 the settlement judge in an amount equal to at least the
 5 Defendant’s last offer made before the Settlement Conference.
 6 The Defendant’s representative must have final settlement
 7 authority to commit the Defendant to pay, in the representative’s
 8 sole discretion, a settlement amount recommended by the
 9 settlement judge of as much as the Plaintiff’s prayer (excluding
10 punitive-damages prayers) or up to the Plaintiff’s last demand
11 made before the Settlement Conference, whichever is lower.
12       The purpose of this requirement is to have representatives
13 present who can settle the case during the course of the
14 conference without consulting a superior.
15       4.   If Board approval is required to authorize settlement,
16 the attendance of at least one sitting and knowledgeable member
17 of the Board (preferably the Chairman) is absolutely required.
18       5.   Subject to paragraph 7 below, counsel appearing without
19 their clients (whether or not counsel claim to have been given
20 settlement authority) will cause the Settlement Conference to be
21 cancelled and rescheduled if possible.        The noncomplying party or
22 attorney – or both – may be assessed the costs and expenses
23 incurred by other parties as a result of such cancellation and
24 rescheduling.
25       6.   Any insurance company that is a party to the case or is
26
27 that he or she comes armed with the full measure of authority
   conveyed by his or her superiors within the U.S. Attorney’s Office
28 after appropriate consultation.

                                        3
 Case 2:20-cv-08188-GW-JPR Document 88 Filed 01/12/21 Page 4 of 10 Page ID #:1597



 1 contractually required to defend or to pay damages assessed
 2 within policy limits should have a settlement representative at
 3 the conference.     The representative must have final settlement
 4 authority to commit the company to pay, in the representative’s
 5 sole discretion, an amount recommended by the settlement judge
 6 within the policy limits.      The purpose of this requirement is to
 7 have an insurance representative present who can settle the
 8 outstanding claim or claims during the course of the conference
 9 without consulting a superior.       An insurance representative
10 authorized to pay, in his or her sole discretion, up to the
11 Plaintiff’s last demand made before the Settlement Conference
12 will also satisfy this requirement.        Counsel of record will be
13 responsible for timely advising any involved nonparty insurance
14 company of the requirements of this Order.
15       7.   When a person whose personal attendance would otherwise
16 be required under the foregoing paragraphs resides outside the
17 District, the Court will consider excusing his or her personal
18 attendance as long as the person can and will be available by
19 telephone during the entire Settlement Conference.          If a party
20 desires to avail itself of this excuse from personal attendance,
21 counsel should make that request in the party’s Settlement
22 Conference Statement (and specify where the person will be
23 located during the Settlement Conference).         After the party’s
24 Settlement Conference Statement is submitted, counsel should
25 contact Magistrate Judge Rosenbluth’s courtroom deputy clerk to
26 ascertain whether the request has been granted.          Frequently, such
27 requests are not granted.
28       8.   Before, during, or after the Settlement Conference, the

                                        4
 Case 2:20-cv-08188-GW-JPR Document 88 Filed 01/12/21 Page 5 of 10 Page ID #:1598



 1 Magistrate Judge may, in her discretion, converse with the
 2 lawyers, the parties, the insurance representatives, or any one
 3 of them outside the hearing of the others.         The comments of the
 4 judge during such separate sessions are not to be used by counsel
 5 in settlement negotiations with opposing counsel.          This is a
 6 necessary requirement in order to avoid intentional or
 7 unintentional misquotation of the judge’s comments.          If all
 8 counsel and parties are not present to hear the Court’s opinions,
 9 it is all too easy for counsel to misstate the Court’s comments
10 in an effort to obtain a tactical advantage with opposing
11 counsel.    Violation of this policy may hinder settlement.
12       9.    Before the Settlement Conference, the attorneys are
13 directed to discuss settlement with their respective clients and
14 insurance representatives, so that the parameters of possible
15 settlement will have been explored well in advance of the
16 Settlement Conference.      At the Settlement Conference, each party
17 must be fully prepared to discuss all economic and noneconomic
18 factors relevant to a full and final settlement of the case.
19       10.   In order to avoid the unnecessary expenditure of
20 resources if the case is not ripe for settlement, and to provide
21 the parties with a starting point for their settlement
22 discussions with the Magistrate Judge if the case is ripe for
23 settlement, Plaintiff must advise Defendant(s) of the terms upon
24 which Plaintiff is prepared to settle the case, in a letter
25 delivered or faxed to Defendant(s) no later than 14 days before
26 the Settlement Conference.      Plaintiff’s letter should include a
27 written itemization of damages and a settlement demand with a
28 brief explanation of why such a settlement is appropriate.
                                        5
 Case 2:20-cv-08188-GW-JPR Document 88 Filed 01/12/21 Page 6 of 10 Page ID #:1599



 1 Within 72 hours of receipt of Plaintiff’s settlement offer, each
 2 Defendant must respond to it by letter advising Plaintiff of the
 3 terms upon which that Defendant is prepared to settle the case
 4 and, briefly, why those terms are appropriate.2         If following
 5 this exchange of settlement offers counsel for any of the parties
 6 believes that the case is not ripe for settlement and that
 7 proceeding with the conference as scheduled will not be a
 8 productive use of the Magistrate Judge’s or the parties’ time,
 9 counsel for the party or parties must immediately contact the
10 courtroom deputy and arrange for a telephonic conference with the
11 Magistrate Judge to discuss with all parties whether to proceed
12 with the Settlement Conference as scheduled.         If the telephonic
13 status conference cannot take place at least seven days before
14 the Settlement Conference date, the parties still must comply
15 with paragraph 11 below.
16        11.   Assuming the Settlement Conference remains on calendar
17 or the telephonic status conference is scheduled for less than
18 seven days before the Settlement Conference date, then no later
19 than 4 p.m. seven days before the scheduled date, each party must
20 submit a Settlement Conference Statement directly to the chambers
21 of Magistrate Judge Rosenbluth (that is, to Roybal Courthouse,
22
23
          2
                The Court expects the parties to exchange good-faith
24 settlement offers. For the Plaintiff, this means offering to
   settle on terms less favorable than those Plaintiff reasonably
25 could expect to achieve if Plaintiff prevailed at trial, taking
26 into account Plaintiff’s nonrecoupable costs of litigation.      For
     each Defendant, this means offering to settle on terms less
27   favorable than the Defendant reasonably could expect to achieve if
     Defendant prevailed at trial, taking into account Defendant’s
28   nonrecoupable costs of litigation.

                                        6
 Case 2:20-cv-08188-GW-JPR Document 88 Filed 01/12/21 Page 7 of 10 Page ID #:1600



 1 outside Room 1200, 12th Floor, Clerk’s Office) or by fax to (213)
 2 894-5173.     Each party must serve its statement upon the other
 3 party on the same day.       The statements should not be filed with
 4 the Clerk of the Court.          Each Statement must be double-spaced and
 5 should not exceed 10 pages.
 6       The parties’ respective settlement conference statements
 7 should include the following:
 8              A.    A brief statement of the facts of the case and
 9       of    the   claims   and    defenses        remaining    to   be   tried,
10       including the statutory or other grounds upon which the
11       claims are founded.         This statement should identify the
12       major factual and legal issues in dispute and cite any
13       controlling authorities.
14              B.    An itemized statement of the damages claimed
15       and of any other relief sought.
16              C.    A summary of the proceedings to date, including
17       any case-management dates/deadlines already set by the
18       District Judge and any critical discovery the parties
19       have not yet exchanged, with an explanation of why not.
20              D.    A   history     of    past     settlement     discussions,
21       offers, and demands, including the most recent settlement
22       offers exchanged under paragraph 10 above.                    A copy of
23       each party’s letter sent under paragraph 10 above should
24       be    attached    to   the        party’s     Settlement      Conference
25       Statement.
26       12.    Each party should also prepare a Confidential Addendum
27 to Settlement Conference Statement, which must be delivered (or
28 faxed) directly to Magistrate Judge Rosenbluth only, along with
                                              7
 Case 2:20-cv-08188-GW-JPR Document 88 Filed 01/12/21 Page 8 of 10 Page ID #:1601



 1 the Settlement Conference Statement.        The Confidential Addendum
 2 should not be filed with the Court or served upon the other
 3 parties.    The Confidential Addendum should contain:
 4               A.   A   forthright   evaluation    of   the   party’s
 5       likelihood of prevailing on each of its claims and/or
 6       defenses.
 7               B.   The approximate amount of attorney’s fees,
 8       time, and costs expended to date and an estimate of the
 9       fees, time, and costs to be expended for (i) further
10       discovery, (ii) pretrial preparation, and (iii) trial.
11               C.   The party’s evaluation of the terms on which
12       the other side is prepared to settle the case.
13               D.   The party’s evaluation of the terms on which
14       the case could be settled fairly, taking into account the
15       litigation position and settlement position of the other
16       side.
17       13.     If it does not appear to the Court from its review of
18 the parties’ settlement conference statements and confidential
19 addenda that a Settlement Conference at this juncture is likely
20 to result in settlement of the matter, the Court may order the
21 Settlement Conference off calendar or defer it to a later
22 juncture in the proceedings (for example, after a pending or
23 anticipated dispositive summary-judgment motion has been decided
24 or critical discovery has been exchanged).
25       14.     At the commencement of the conference, counsel for each
26 party should be prepared to make the equivalent of a brief
27 opening statement and to respond to the Court’s questions
28 regarding the relevant facts and law, in the presence of all
                                        8
 Case 2:20-cv-08188-GW-JPR Document 88 Filed 01/12/21 Page 9 of 10 Page ID #:1602



 1 parties and counsel.       Counsel should have available for the
 2 Court’s perusal copies of all key documents in the case as well
 3 as copies of all important witnesses’ deposition transcripts.
 4 The parties should be prepared to address the following questions
 5 at the Settlement Conference.           Thus, counsel are ordered to make
 6 a copy of this Order available to their client before the
 7 Settlement Conference and to discuss it with the client.
 8             A.     What are your goals in the litigation and what
 9       problems would you like to address in the Settlement
10       Conference?     What do you think are the opposing side’s
11       goals?
12             B.     What issues need to be resolved, both legally
13       and otherwise?      What are the strengths and weaknesses of
14       your case?
15             C.     Do you understand the opposing side’s view of
16       the case?    What is wrong with that view?        What is right?
17             D.     What   are     the    points   of    agreement   and
18       disagreement between the parties?
19             E.     What   are     the    obstacles     to   settlement?
20       Financial?     Emotional?    Legal?
21             F.     Does settlement or further litigation better
22       enable you to accomplish your goals?
23             G.     Is there any additional information you need to
24       adequately discuss settlement? Is so, how do you plan to
25       obtain that information?
26             H.     Are there any third parties who you think
27       should be participating in this Settlement Conference?
28       15.   Any failure of the trial attorneys, parties, or persons

                                            9
 Case 2:20-cv-08188-GW-JPR Document 88 Filed 01/12/21 Page 10 of 10 Page ID #:1603



 1 with settlement authority to attend the conference may result in
 2 sanctions, including the fees and costs expended by the other
 3 parties in preparing for and attending the conference.           The
 4 failure of any party to timely submit a Settlement Conference
 5 Statement or Confidential Addendum in compliance with this Order,
 6 or otherwise comply strictly with this Order, may result in the
 7 Settlement Conference being ordered off calendar and sanctions
 8 being imposed.
 9        16.   If settlement between any or all parties is reached as
10 a result of the Settlement Conference, it is the responsibility
11 of counsel to immediately report the settlement to the District
12 Judge’s courtroom deputy clerk as well as to timely memorialize
13 the settlement.     See C.D. Cal. R. 16-15.7.
14
15
     DATED: Januray 12, 2021
16                                    JEAN P. ROSENBLUTH
                                      U.S. MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                        10
